NUMBERS 13-13-00544-CR, 13-13-00545-CR, &
                       13-13-00546-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MARKUS ANTONIUS GREEN,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                          of DeWitt County, Texas


                SUPPLEMENTAL ABATEMENT ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam
      This appeal was abated by this Court on November 18, 2013, to address

appellant’s pro se motions: (1) requesting the appointment of counsel on appeal; (2)

requesting an extension of time to perfect appeal; (3) seeking to compel the trial clerk to
provide appellant with the record; and (4) seeking to compel prison officials to provide

appellant with access to the law library.

       The record currently before the Court fails to include a certification of appellant’s

right to appeal. The Texas Rules of Appellate Procedure require the trial court to enter a

certification of the defendant’s right of appeal in every case in which it enters a judgment

of guilt or other appealable order. See TEX. R. APP. P. 25.2(a)(2).

       Accordingly, this appeal remains ABATED and is REMANDED to the trial court for

entry of a certification of the appellant’s right to appeal. The trial court's certification, and

any orders it enters, shall be included in a supplemental clerk's record. The trial court is

directed to cause the supplemental clerk's record to be filed with the Clerk of this Court

within thirty days of the date of this order. Should the trial court require more time to

comply with the directions of this Court, it shall request an extension prior to the expiration

of this deadline.

       It is so ORDERED.

                                                           PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of December, 2013.




                                               2